  Case 3:20-cv-02981-C Document 24 Filed 06/14/21                      Page 1 of 4 PageID 215



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION


ETC SUNOCO HOLDINCS LLC
(fkla Sunoco, lnc.),                                 )
                                                     )
                           Plaintifl                 )
                                                     )
                                                     )
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
                           Defendant.                )   Civil Action No. 3:20-CV-2981-C


                                                 ORDER

       Before thc Courl is ETC Sunoco Holdings, L.L.C.'s Motion to Stay Proceedings. Having

considered the Motion, the Parties' briefing, and all applicable law, the Cou( is of tlre opinion

that Plaintiff's Motion to Stay Proceedings should be DENIED.

                                                 I.
                                            BACKGROUND

       On Septernber 25. 2020, ETC Sunoco Holdings, L.L.C.           ("Plaintiff'or "Sunoco") moved

to stay this proceeding pending the final determination of Exxon Mobil Corp., t,. United States,

No. 3:16-cv-2921,2018 U.S. Dist. LEXIS 149760 (N.D. Tex. Aug. 8,2018), appeal docketed,

No. 2l- 10373 (5th Cir. Apr. 14,2021). To provide a brieftactual background, during Sunoco's

201 0 and 201   I tax   years, Sunoco performed fuel blending activities that allegedly qualified   it for

the Alcohol Fuel Mixture Credit ("Credit") under 26 I.R.C. $ 6426. The IRS subsequently

disallowed Sunoco's claims for refund for its 201 0 and 201 I tax years. On May 5, 2021      ,


Defendant, in this case, filed a motion for summary judgnent arguing that the doctrine       of

collateral estoppel should bar Sunoco from litigating this case.
  Case 3:20-cv-02981-C Document 24 Filed 06/14/21                         Page 2 of 4 PageID 216



          Sunoco asserts that a stay in this proceeding, while awaiting the Fifth Circuit's decision in

Er:xon,   will promote judicial efficiency   and that the United States   will not   be prejudiced

Defendant responds that Surroco has not rnet the heavy burden to show that a stay is warranted.

                                                     ll.
                                               STANDARD

          "The district court lras a general discretionary power to stay proceedings before it in the

control of its docket and in the interests ofjustice." McKnight t,. Blunchard, 667 F .2d 477 , 479

(5th Cir. 1982). To determine whether a stay is appropriate, the Court weighs the parties

conrpetirrg interests and the Courls. Sec Landris v. N. Am. Co.,299 U.S. 248. 254-55 ( 1936);

Miram<trc Trust r'. Unitecl llan Lincs. lZC, No. 3:15-CV-1049-D, 2017 WL 661374, at x4 (N.D

Tex. Feb. 17,2017)

                                                     III.
                                              DISCUSSION

          Sunoco Fails to Meet lts Burden to Show llral a Stay is Warranled

          The Fifth Circuit has held thal lhe movont (Sunoco) must show a clear case of hardship or

inequity in being required to go forward.r Only in rare circumstances that display a c/ear case ol

hardship or ineqrrltv will a litigant in one cause be compelled to stand aside while a litigant in

another settles the rule   oflaw that will define   the rights of both.2 No hardship or inequity is




          tscella gcttu'th v. Fiheboarl Corp..706F.2d 541,545 (5th Cir. 1983) ("[Movants] 'must
make out a clear case of hardship or inequity in being required to go forward, if there is even a fhir
possibility that the stay for which he prays will work damage to someone else.") (quotation omitted)).
        lLurulis t,. N. Am. Co.,299 U.S. 248, 255 (emphasis added). See a/so SaperMetlicr lnc. l/. Bell,
2012 Wl- 5389683, at +1 (N.D. Tex. Nov, 2, 2012) (When there is a possibility that a stay will work
damage to the non-movant, "the suppliant for a stay lllust make out a clear case ofhardship or inequity in
being required to go forward.") (quoting lllczlgerrurth.706 F.2d al 545')).

                                                      2
   Case 3:20-cv-02981-C Document 24 Filed 06/14/21                       Page 3 of 4 PageID 217



displayed here, rather only the usual inconveniences and costs ofparticipating in a

lawsuit-which       Sunoco chose to file.

           Sunoco's claim that the case should be stayed does not line up with their strategic choice

to file the case while Exror was pending. Nor did Sunoco file an earlier Motion to Stay. Instead,

Sunoco waited until after the United States filed a dispositive motion.

           Further, little time or expense has been incurred on this suit so far. The United States'

Motion for Summary Judgnent does exactly what Sunoco claims to want to do; it conserves the

parties' and Courts' resources. Other than drafting the Motion to Stay, Sunoco has not needed to

spend any significant amount of time or resources thus far. Sunoco was aware of the risk that           it

would be required to expend some resources when it filed this case in this Court. The mere

possibility that a party may incur extraneous fees and expenses is generally not enough to warrant

a stay.l

           The controlling law applicable to Sunoco is the Court of Federal Claims and the Federal

Circuit's decision in Sunoco I. There has been no change in the facts or law applicable to Sunoco.

Thus any contention about a possibility of "clarity''from the Exxon ruling does not warrant a

stay.




             SuperMadia, tnc..2012 Wl- 5389683. at *3 ("[T]ime and expense involved in def'ending a
           rScc

lawsuit" is not a "sufficient burden to rneel the clear case of hardship or inequity standard" 1br a stay).

                                                      3
  Case 3:20-cv-02981-C Document 24 Filed 06/14/21                     Page 4 of 4 PageID 218



                                              IV.
                                          CONCLUSION

       For these reasons set fbrth above. as well as those argued by Defendant, the Court hereby

ORDERS that Plaintill-s Motion to Stay Proceedings be DENIED. The Court is of the opinion

that Sunoco has not met its burden to show why a stay should be granted, nor has it demonstrated

clear hardship or inequity.
                                 /
       SO ORDERED this        /4 day of   J   une. 2021.



                                                                7




                                                                        7, ?-2--4/,
                                                                                          )
                                              (

                                                  S       R.C       INGS
                                                  S       IOR       D STATES          ICT JUDGE




                                                      4
